                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 5:11-cr-00355-EJD-30
                                                        Plaintiff,
                                   9                                                       ORDER GRANTING DEFENDANT’S
                                                 v.                                        28 U.S.C. § 2255 MOTION TO VACATE
                                  10                                                       AND CORRECT CONVICTION AND
                                         MARIO CARDENAS,                                   SENTENCE
                                  11
                                                        Defendant.                         Re: Dkt. No. 921
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Mario Cardenas’ 28 U.S.C. § 2255 motion to vacate and

                                  14   correct his conviction and sentence. Amended 28 U.S.C. § 2255 Motion to Vacate (“Mot.”), Dkt.

                                  15   921. On December 9, 2019, the Government filed its response to Defendant’s 2255 petition.

                                  16   Government’s Position Regarding Re-Sentencing (“Govt. Brief”), Dkt. 929. Defendant filed his

                                  17   response to the Government’s position regarding re-sentencing on December 12, 2019. Response

                                  18   to Government’s Position Regarding Resentencing (“Reply”), Dkt. 931.

                                  19          In February 2017, Defendant pled guilty to one count of RICO conspiracy, in violation of

                                  20   18 U.S.C. § 1962(d), and one count of using or possessing a firearm in furtherance of a crime of

                                  21   violence, in violation of 18 U.S.C.§ 924(c). The latter charge, a “crime of violence” under 18

                                  22   U.S.C. § 924(c)(3)(B) (“the residual clause”), carried a five-year (60 month) mandatory minimum

                                  23   custodial sentence to be served consecutively to any other sentence imposed. In June, however,

                                  24   the United States Supreme Court held that the residual clause is unconstitutionally vague. United

                                  25   States v. Davis, 139 S. Ct. 2319, 2323–24 (2019). In light of Davis, Defendant moves under 28

                                  26   U.S.C. § 2255 for his conviction and sentence to be vacated, set aside, and corrected. For the

                                  27
                                       Case No.: 5:11-cr-00355-EJD-30
                                  28   ORDER GRANTING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                          1
                                   1   foregoing reasons, Defendant’s motion is GRANTED.

                                   2      I.        BACKGROUND

                                   3             On March 19, 2014, the second superseding indictment charged Defendant with four

                                   4   offenses: RICO conspiracy, in violation of 18 U.S.C. § 1962(d) (Count 1); conspiracy to commit

                                   5   murder in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(5) (Count 2); conspiracy to

                                   6   commit assault with a dangerous weapon in aid of racketeering, in violation of 18 U.S.C. §

                                   7   1959(a)(6) (Count 3); and use or possession of a firearm in furtherance of a crime of violence, in

                                   8   violation of 18 U.S.C. § 924(c) (Count 4). Dkt. 149 at 2–17. Defendant pled guilty to Counts One

                                   9   and Four, and the Government dropped Counts Two and Three. Dkt. 707.

                                  10             On May 25, 2017, this Court sentenced Defendant to an aggregate of 100 months

                                  11   imprisonment (40 months for Count One and a consecutive 60-month mandatory minimum

                                  12   sentence on Count Four, the § 924(c) charge). Dkt. 747. Defendant is currently incarcerated at
Northern District of California
 United States District Court




                                  13   the United States Penitentiary, Yazoo City, with a scheduled release date of July 16, 2021.

                                  14      II.       LEGAL STANDARD

                                  15             A federal sentencing court is authorized to grant relief if it concludes that “the sentence

                                  16   was imposed in violation of the Constitution or laws of the United States.” 28 U.S.C. § 2255(a).

                                  17   If the court finds that relief is warranted, it must vacate and set aside the judgment and then

                                  18   discharge the prisoner, resentence him, grant a new trial, or correct the sentence as may appear

                                  19   appropriate. Id. § 2255(b). A court may retroactively apply a constitutional rule of criminal

                                  20   procedure to a prisoner’s conviction and sentence if: (1) it places a class of conduct beyond the

                                  21   authority of the criminal law to proscribe or (2) it announces a watershed rule of criminal

                                  22   procedure. See United States v. Brown, 2019 WL 6521942, at *2 (N.D. Cal. Nov. 8, 2019).

                                  23      III.      DISCUSSION

                                  24             On June 24, 2019, the United States Supreme Court held that the residual clause—the very

                                  25   statute under which Defendant was convicted on Count Four—is unconstitutionally vague. Davis,

                                  26   139 S. Ct. at 2323–24. The Government does not dispute that Davis applies retroactively or that it

                                  27
                                       Case No.: 5:11-cr-00355-EJD-30
                                  28   ORDER GRANTING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                          2
                                   1   requires the Court to vacate Defendant’s § 924(c) conviction, i.e., Count Four. See Govt. Brief at

                                   2   2. Accordingly, the Court GRANTS Defendant’s § 2255 motion and vacates Defendant’s

                                   3   § 924(c) conviction and sentence.

                                   4             The Government instead argues that this Court should resentence Defendant on the

                                   5   remaining count of conviction, i.e. Count One. Id. at 4. But, “the usual remedy is to set aside the

                                   6   counts on which illegal convictions were obtained and to leave untouched the valid convictions.”

                                   7   United States v. Barron, 172 F.3d 1153, 1160 (9th Cir. 1999). The court has “wide discretion” to

                                   8   issue whatever remedy it deems “appropriate.” Troiano v. United States, 918 F.3d 1082, 1086

                                   9   (9th Cir. 2019) (holding that the standard of review for a district court’s determination of the

                                  10   appropriate remedy in a § 2255 is abuse of discretion). The Court agrees with Judge Seeborg’s

                                  11   recent opinion in United States v. Brown, where he declined to hold a resentencing hearing due to

                                  12   the “straightforward nature of correcting [the defendant’s] conviction and sentence.” 2019 WL
Northern District of California
 United States District Court




                                  13   6521942, at *4. Likewise, here, there is no need to hold a resentencing hearing because the Court

                                  14   can easily excise the 18 U.S.C. § 924(c) conviction and sentence while leaving the 18 U.S.C.

                                  15   § 1962(d) count intact. Thus, Defendant’s 18 U.S.C. § 924(c) conviction and sentence are

                                  16   vacated. As he has already served more than the 40-month custodial sentence on the 18 U.S.C.

                                  17   § 1962(d) count,1 he must be released forthwith from the custody of the Bureau of Prisons.

                                  18       IV.      CONCLUSION

                                  19             For the foregoing reasons, Defendant’s 18 U.S.C. § 924(c) conviction and sentence are

                                  20   vacated. As he has already completed his sentence for Count One, he must be released forthwith

                                  21   from the custody of the Bureau of Prisons.

                                  22             IT IS SO ORDERED.

                                  23   Dated: December 20, 2019

                                  24                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  25                                                    United States District Judge
                                  26
                                       1
                                  27    Defendant completed his custodial sentence for the 18 U.S.C. § 1962(d) on November 16, 2019.
                                       Case No.: 5:11-cr-00355-EJD-30
                                  28   ORDER GRANTING DEFENDANT’S 28 U.S.C. § 2255 MOTION TO VACATE AND
                                       CORRECT CONVICTION AND SENTENCE
                                                                                      3
